Judgment, Supreme Court, Bronx County (Ann Donnelly, J.), rendered July 19, 2010, convicting defendant, after a nonjury trial, of trespass, and sentencing him to a conditional discharge for a period of one year, and 10 days of community service, unanimously affirmed.
*636The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. A lack of license or privilege to enter premises may be established by circumstantial evidence, including evidence of consciousness of guilt (Matter of Lonique M., 93 AD3d 203, 205-206 [1st Dept 2012]). Defendant entered a New York City Housing Authority building by means of neither a key nor a buzzer, but by taking advantage of the door being opened when someone exited. Defendant initially lied to the police about being a resident of the building, and then admitted that he was not a resident. His false statement evinced a consciousness of guilt (see People v Ficarrota, 91 NY2d 244, 250 [1997]; Lonique M., 93 AD3d at 206) that, when coupled with his means of entry, supported the inference that he entered unlawfully.
The accusatory instrument was legally sufficient to establish the element of entry without license or privilege, and it was not required to negate the possibility that one of the numerous residents of the building invited defendant to enter (see People v Davis, 13 NY3d 17, 31-32 [2009]; see also Lonique M., 93 AD3d at 207).
Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Clark, JJ.